Citation Nr: 0336652	
Decision Date: 12/30/03    Archive Date: 01/07/04

DOCKET NO.  03-02 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for right wrist 
and hand arthritis.


REPRESENTATION

Appellant represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to June 
1968. 

In a rating decision dated in December 1975, the Regional 
Office (RO) denied the veteran's claim for service connection 
for right wrist and hand arthritis.  He was notified of this 
decision and of his right to appeal, but a timely appeal was 
not filed.  The veteran has subsequently sought to reopen his 
claim for service connection for right wrist and hand 
arthritis.  

By rating action dated in August 2002, the RO again denied 
service connection for right wrist and hand arthritis.  The 
veteran has filed a timely appeal to the Board of Veterans' 
Appeals (Board).


FINDINGS OF FACT

1.  By rating decision dated in December 1975, the Regional 
Office (RO) denied the veteran's claim for service connection 
for right wrist and hand arthritis.  He was notified of this 
decision and of his right to appeal by a letter dated later 
that month, but a timely appeal was not filed.

2.  The evidence added to the record since the December 1975 
RO denial, considered in conjunction with the record as a 
whole, is not cumulative nor redundant and is so significant 
that it must considered in order to fairly determine if the 
veteran's right wrist and hand arthritis is related to 
service.


CONCLUSION OF LAW

1.  The RO's decision of December 1975, which denied service 
connection for right wrist and hand arthritis, is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 
20.1103 (2003).  

2.  The evidence received since the December 1975 rating 
decision is new and material to reopen the veteran's claim 
for service connection for right wrist and hand arthritis.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156(a)(as in effect prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA) of 2000 Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5106, 5107, 5126 (West 2002)) became law.  This law redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits, including which evidence, if any, the 
veteran is expected to obtain and submit, and which evidence 
will be obtained by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

In light of the favorable disposition contained herein, with 
respect to whether new and material evidence has been 
submitted, a remand for further development in regard to VA's 
duties to notify and assist would serve no useful purpose.  A 
remand is inappropriate where there is no possibility of any 
benefit flowing to the veteran.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991).

The Old Evidence

On an April 1968 report of medical history conducted in 
conjunction with the veteran's enlistment examination, the 
veteran denied having arthritis or rheumatism or having a 
bone or joint deformity.  No abnormalities were noted on the 
entrance examination in April 1968.  The service medical 
records are negative for complaints or findings pertaining to 
the right hand or wrist.

In a VA examination report, dated in December 1974, the 
examiner noted that the veteran had full range of motion of 
his upper extremities.  

A private physician reported in a September 1975 statement 
that he had been following the veteran for quite a long 
period of time for arthralgia of the right wrist and digits 
of the right hand.  The physician also stated that during 
that period of treatment the veteran had experienced constant 
limitation of motion of the right wrist and digits of the 
right hand.

The veteran was afforded a VA examination in October 1975.  
He reported that he was currently experiencing pain in his 
right hand.  The examiner related that the veteran stated 
that his fourth right finger became sore, swollen and painful 
in April 1968 and the pain in his wrist and second and third 
fingers of the right hand began eight or nine months prior to 
the examination.  The examiner remarked that the examination 
revealed that the veteran's right wrist and second, third, 
and fourth fingers were a bit painful, but he still had full 
range of motion in both the wrist and fingers.  The examiner 
also noted that there was slight swelling at the metacarpal 
phalangeal joint in the mid interphalangeal joints.  The 
report reflects that the examiner diagnosed the veteran with 
arthritis of the right wrist and arthritis of the right hand, 
the second, third, and fourth right fingers with residuals.

The 1975 RO Decision

By rating action dated in December 1975, the RO denied 
service connection for right wrist and hand arthritis on the 
basis that there was no evidence showing trauma to the right 
wrist and hand in service.  That determination was not 
appealed, and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.200, 20.302, 20.1103 (2003).  

The Additional Evidence

In a private medical record dated in September 2002, the 
examiner noted that the veteran had related that he had 
complained of pain in the small joints of the hands and 
wrists since he had been in service.  The examiner also 
reported that the veteran complained of intermittent morning 
stiffness, but denied any joint erythema or swelling.  
Additionally, the examiner indicated that his review of the 
musculoskeletal system found no joint erythema, swelling, or 
local heat.  Moreover, the examiner commented that the 
veteran's "complaints could be related to his service."

The veteran was seen in a VA outpatient treatment clinic in 
February 2003 for complaints including pain in his right hand 
and wrist. 

Analysis

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed, except as 
provided by 38 U.S.C.A. § 5108, which indicates that "[i]f 
new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by VA.  
38 U.S.C.A. §§ 5108, 7105(c)(West 2002); Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration; which is 
neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a) (as in 
effect prior to August 29, 2001).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(d)(2003).

The Board finds that additional evidence submitted subsequent 
to the December 1975 RO determination is new and material 
because they were not of record at the time of the prior 
final RO denial in December 1975.  Further, those records, 
particularly the September 2002 private outpatient medical 
record, where a private physician commented that the 
veteran's current complaints could be related to service, 
bear directly and substantially on whether the veteran's 
right wrist and hand arthritis was present during service or 
within one year of the veteran's separation from service, or 
is etiologically related to service.  Accordingly, the 
additional evidence, considered in conjunction with the 
record as a whole, is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.  Thus, the Board concludes that evidence 
received subsequent to the December 1975 RO denial, 
considered in conjunction with the record as a whole, is new 
and material and the claim for service connection for right 
wrist and hand arthritis is reopened.

ORDER

As new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for right wrist 
and hand arthritis, to this extent, the appeal is granted.


REMAND

The veteran asserts that service connection is warranted for 
right wrist and hand arthritis.  In a private outpatient 
medical record dated in September 2002, the examiner stated 
that the veteran's right hand and right wrist "complaints 
could be related to his service in the military as 
tolerated."  However, the veteran has not been afforded a VA 
examination for right wrist and hand arthritis and one is 
warranted to determine if the veteran's right wrist and hand 
arthritis is etiologically related to service.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received 
treatment for his right wrist and hand 
arthritis since his discharge from 
service.  After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the veteran.

2.  The veteran should then be afforded a 
VA examination by a specialist in 
orthopedics, if available, to determine 
the nature and etiology of his right 
wrist and hand arthritis.  All necessary 
tests should be performed.  The examiner 
should be requested to furnish an opinion 
concerning whether it is at least as 
likely as not that the veteran's right 
wrist and hand arthritis is related to 
service.  The rationale for any opinion 
expressed should be set forth.  The 
claims folder should be made available to 
the examiner in conjunction with the 
examination.

3.  Thereafter, the RO should adjudicate 
the issue of entitlement to service 
connection for right hand and wrist 
arthritis, de novo.  If any benefit 
sought on appeal remains denied, the RO 
should issue a supplemental statement of 
the case and afford the appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
warranted.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



                     
______________________________________________
	U.R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



